Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 1 of 9 - Page ID#: 1234




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   at LEXINGTON

Civil Action No. 19-249


DEANA M. THORNBURG,                                                              PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                                   DEFENDANT.


        Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Plaintiff=s application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

              I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff filed her current application for disability insurance benefits on November 24,

2014, alleging disability beginning in February 2013, due to chronic obstructive pulmonary

disease (“COPD”), hip pain, high blood pressure, carpal tunnel, hypertension, gastroesophageal

reflux disease (“GERD”), osteoarthritis, hyperlipidemia, and lumbar pain. This application was

denied initially and on reconsideration. Thereafter, upon request by Plaintiff, an administrative

hearing was conducted by Administrative Law Judge Christopher Sheppard (hereinafter AALJ@),

wherein Plaintiff testified. At the hearing, Sharon Lane, a vocational expert (hereinafter AVE@),

also testified.
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 2 of 9 - Page ID#: 1235




        At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:

        Step 1: If the claimant is performing substantial gainful work, he is not disabled.

        Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
        must be severe before he can be found to be disabled based upon the requirements in 20
        C.F.R. ' 416.920(b).

        Step 3: If the claimant is not performing substantial gainful work and has a severe
        impairment (or impairments) that has lasted or is expected to last for a continuous period
        of at least twelve months, and his impairments (or impairments) meets or medically
        equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
        claimant is disabled without further inquiry.

        Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
        his past relevant work, he is not disabled.

        Step 5: Even if the claimant=s impairment or impairments prevent him from performing
        his past relevant work, if other work exists in significant numbers in the national
        economy that accommodates his residual functional capacity and vocational factors, he is
        not disabled.


        The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 44 years

old on her date last insured. She has a high school education. Her past relevant work experience

consists of work as a nursing assistant, factory worker and bookkeeper.

        At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of February 2013 and her date last insured

in June 2017.

        At Step 2, the ALJ found Plaintiff suffered from the following severe impairments:

COPD, obesity, diabetes mellitus, osteoarthritis, degenerative disc disease of the lumbar spine,

dysfunction of the right shoulder, diverticulitis, left knee disorder, trochanteric bursitis of the left

hip, fibromyalgia, and a history of left carpal tunnel release.

                                                   2
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 3 of 9 - Page ID#: 1236




        At Step 3, the ALJ found that Plaintiff does not have an impairment or combination or

impairments that meets or equals one listed at 20 C.F.R. Part 404, Subpart P, App’x 1.

       The ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform

sedentary work, with the following restrictions:

               lift and/or carry 10 pounds occasionally and less than 10 pounds
               frequently; stand and/or walk (with normal breaks) for a total of
               about 2 hours in an 8-hour workday; sit (with normal breaks) for a
               total of about 6 hours in an 8-hour workday; occasionally push and
               pull with her upper extremities; occasionally climb ramps and
               stairs, but never ladders, ropes, or scaffolds; occasionally balance,
               stoop, crouch, kneel, and crawl; should avoid work around
               unprotected heights and hazardous machinery; should avoid
               concentrated exposure to dust, fumes, chemicals, extreme cold,
               humidity, and vibration; frequently reach overhead with her right
               upper extremity; frequently handle, finger, and feel bilaterally, but
               requires the use of a cane for ambulation.

       [Tr. 22].

       At Step 4, the ALJ found that Plaintiff is unable to perform any past relevant work.

       At Step 5, the ALJ found, based on vocational expert (“VE”) testimony, that Plaintiff is

capable of performing work as an order clerk, charge account clerk, and weigher.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.




                                                   3
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 4 of 9 - Page ID#: 1237




                                         II. ANALYSIS

        A.     Standard of Review

        The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).    If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

        B.     Plaintiff=s Contentions on Appeal

        Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ did not properly weigh and analyze the opinions of the consultative medical examiners,

Emily Skaggs, Psy.D. and Aurela Clark, M.D. and (2) did not properly consider Plaintiff’s

credibility.

        C.     Analysis of Contentions on Appeal

        Plaintiff=s first claim of error is that the ALJ did not properly weigh and analyze the


                                                  4
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 5 of 9 - Page ID#: 1238




opinions of the consultative medical examiners, Emily Skaggs, Psy.D. and Aurela Clark, M.D.

       When evaluating medical opinions, an ALJ considers numerous factors, including

whether the physician examined the claimant, whether the doctor treated the claimant, the

evidence the doctor presents to support his or her opinion, whether the doctor's opinion is

consistent with the record as a whole, and the doctor's specialty. 20 C.F.R. ' 416.927( c).

Generally, a treating physician=s opinion is entitled to more weight and an ALJ must give

good reasons for discounting the opinion. 20 C.F.R. '' 416.902, 416.927(c)(2); See also,

Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

       An examining physician=s opinion, however, is not entitled to any special deference or

consideration. Smith v. Comm'r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007). Moreover, an

ALJ may discount a physician=s opinion, treating or otherwise, when the physician does not

provide objective medical evidence to support his or her opinion or if the doctor's opinion is

inconsistent with the record as a whole. 20 C.F.R. ' 416.927( c).

       In addition, although a physician=s opinion about what a claimant can still do or the

claimant's restrictions may be relevant evidence, such opinions are not determinative because the

ALJ has the responsibility of assessing the claimant's RFC. 20 C.F.R. '' 416.912(b)(2),

416.913(b)(6), 416.927(d)(2), 416.945(a)(3), 416.946( c).

       In April 2015, Emily Skaggs, Psy.D., examined Plaintiff. Plaintiff complained of, as

relevant here, anxiety and depression (Tr. 543). On examination, Plaintiff had trouble with

spelling “world” backwards and counting backward by threes from 20, but her “attention to task

and concentration appeared normal” and she had no deficits in memory (Tr. 545). Her fund of

knowledge was below average, but she had intact abstraction and adequate judgment and insight


                                                 5
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 6 of 9 - Page ID#: 1239




(Tr. 545). Dr. Skaggs diagnosed depression and anxiety and opined that Plaintiff had a slight

limitation in understanding, remembering, and carrying out simple tasks, but moderate

limitations in maintaining attention and concentration and responding to supervisors and

coworkers, and a marked limitation in tolerating stress and pressure of day-to-day employment

(Tr. 546).

       The ALJ discussed Dr. Skaggs’ examination of Plaintiff but gave it little weight. He

explained that while Dr. Skaggs opined Plaintiff would have a marked limitation in sustaining

attention and concentration (Tr. 546), on examination she noted that “her attention to task and

concentration appeared normal” (Tr. 545). Further, although Dr. Skaggs opined Plaintiff had a

marked limitation in tolerating stress and pressure (Tr. 546), Dr. Skaggs observed that her

“coping abilities appeared adequate” (Tr. 546).       Inconsistency, particularly with one’s own

records, is sufficient reason to discount an opinion. See 20 C.F.R. § 404.1527(c)(4) (“[T]he more

consistent a medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.”); See also, Leeman v. Comm'r of Soc. Sec., 449 F. App'x 496, 497 (6th Cir.

2001) (“ALJs may discount treating-physician opinions that are inconsistent with substantial

evidence in the record, like the physician's own treatment notes.”).

       The ALJ reasonably discounted Dr. Skaggs’s opinion because it was inconsistent with

her own examination findings.

       In May 2015, Aurela Clark, M.D. examined Plaintiff (Tr. 549). Plaintiff complained of

COPD and back pain radiating into her left leg (Tr. 549). Plaintiff was slightly tachypneic (had

fast breathing) but demonstrated normal posture and gait and had no problems getting on and off

the examination table (Tr. 550). She had full (5/5) strength, but reduced range of motion in her

                                                  6
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 7 of 9 - Page ID#: 1240




right shoulder, both knees and hips, and her low back (Tr. 551). And the portion of the exam

“requiring [Plaintiff] to lie supine was limited by increased shortness of breath and body habitus”

(Tr. 551). Dr. Clark opined that Plaintiff retained the ability to perform activities involving

sitting, standing, moving about for short distances, handling light objects, hearing, and speaking

(Tr. 552). However, based on the fact that she had “increased shortness of breath with fairly non-

strenuous activity, it would be reasonably expected that [Plaintiff] would have difficulty

involving lifting and carrying objects 5-10 lbs.” (Tr. 552).

       The ALJ expressly considered Dr. Clark’s examination findings and found that they

supported a finding that Plaintiff could not perform work that required constant overhead

reaching or frequent postural movements (Tr. 23).

       Plaintiff seeks remand on the basis that Dr. Clark opined Plaintiff would have “difficulty”

performing activities involving lifting even five to ten pounds because of shortness of breath and

that the ALJ did not address this opinion. The Court finds this to be harmless error as Dr.

Clark’s opinion in this regard was inconsistent not only with her own notes but with the medical

evidence in the record. Dr. Clark’s lifting restrictions were premised in part on Plaintiff’s

breathing problems caused by COPD (Tr. 552). But as the ALJ observed, a July 2015 pulmonary

function test administered as part of Dr. Clark’s examination, showed “normal spirometry”

without (before taking) medications and “significant improvement” after taking them (Tr. 23, Tr.

557). Further, a 2016 pulmonary testing showed no indication of COPD—the condition upon

which Dr. Clark based her opinion (Tr. 23). In October 2016, a pulmonologist observed that a

“pulmonary function test showed mild obstructive defect with significant brochondialator

response” (Tr. 663). The pulmonologist diagnosed only “mild persistent asthma” and not COPD


                                                  7
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 8 of 9 - Page ID#: 1241




(Tr. 668).

          As discussed supra, inconsistency with the record is a valid for reason for discounting an

opinion. The Court finds no error in this regard.

          Plaintiff=s second claim of error is that did not properly consider Plaintiff’s credibility.

Upon review of an ALJ=s decision, this Court is to accord the ALJ=s determinations of credibility

great weight and deference as the ALJ has the opportunity of observing a witness= demeanor

while testifying. Walters v. Commissioner of Social Security, 127 F.3d 525, 528 (6th Cir. 1997).

Again, this Court’s evaluation is limited to assessing whether the ALJ=s conclusions are

supported by substantial evidence on the whole record.

          Plaintiff argues that the ALJ provided only a “boilerplate statement” explaining why he

discounted her subjective complaints. However, reading the ALJ’s decision as a whole, he

provided specific reasons, supported by the record, for discounting her statements. For example,

he referred to the pulmonology reports discussed supra when considering Plaintiff’s testimony

regarding breathing issues (Tr. 23). The ALJ also noted that Dr. Clark, and other medical

providers, found no problems with sitting, standing and walking, despite Plaintiff’s testimony to

the contrary. (Tr. 23).

          The Court finds no error in the ALJ’s evaluation of Plaintiff’s credibility.



                                         III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be


                                                     8
Case: 5:19-cv-00249-HRW Doc #: 17 Filed: 08/12/20 Page: 9 of 9 - Page ID#: 1242




SUSTAINED.

     A judgment in favor of the Defendant will be entered contemporaneously herewith.



     This 12th day of August 2020.




                                           9
